Citation Nr: 1530367	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for a left shoulder disability; and if so, whether the claim should be granted.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected ankle disabilities.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied reopening the Veteran's claim for service connection for a left shoulder disability.  

This case is also on appeal before the Board from a September 2008 rating decision by the RO in Los Angeles, California, that, in pertinent part, denied service connection for bilateral hearing loss and a bilateral knee condition.

Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

In July 2009 the Veteran requested a hearing before a hearing officer at the RO.  There is no indication that this hearing was scheduled.  However, the Veteran subsequently indicated that he wanted a travel Board hearing on his March 2012 formal appeal.  The Veteran and his spouse testified before the undersigned during a travel Board hearing at the RO in May 2015.  A copy of the transcript is associated with the Veterans Benefits Management System (VBMS).  As such, the Board finds that there are no outstanding hearing requests.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a heart condition, respiratory problems, and circulation problems appear to have been raised by the Veteran in October 2009 correspondence.  Moreover, in response to a January 2015 statement of the case, the Veteran attempted to file a formal appeal, VA Form 9, in May 2015 as to the issues of entitlement to an increased rating for anxiety disorder, service connection for a back disability, service connection for a right shoulder strain, and service connection for sleep apnea.  The issue of whether a timely formal appeal was received for these issues is raised by this filing.  The Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for a left shoulder disability is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a left shoulder condition was denied by rating decisions in January 2000 and November 2001.  The Veteran did not appeal these decisions. 

2.  Evidence received since the November 2001 rating decision, which was the last final denial with respect to this issue, includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  As new and material evidence has been received since the November 2001 decision, the criteria for reopening the claim for service connection for a left shoulder disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


New and Material Evidence - Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows that service connection was denied in November 2001 based on a determination that no chronic disability subject to service connection was found.  The November 2001 decision was not appealed; therefore, it became final.

The evidence received since the November 2001 decision includes in pertinent part VA treatment records from 2006 that show diagnoses of left shoulder labrum tear.  

The medical evidence added to the record confirms that the Veteran has a currently diagnosed left shoulder disorder.  Because such a diagnosis was one of the elements not present in November 2001, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  As will be discussed further below, the Board finds that additional development is required.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a left shoulder disability is granted. 
REMAND

Left Shoulder Disability

At the outset, the Board notes that the Veteran submitted additional evidence in support of his claim subsequent to the May 2009 statement of the case; to include the June 2009 and July 2010 statements outlined below.  Upon receipt of relevant evidence after the initiation of an appeal and before transfer of the records to the Board, the RO must issue a supplemental statement of the case (SSOC) addressing the new evidence.  38 C.F.R. § 19.37 (2013).  No SSOC was issued after receipt of the additional evidence.  As remand is required, as addressed below, the RO must readjudicate the claim including the additional evidence.

The Veteran contends that service connection is warranted for a left shoulder disability as his problems with his left shoulder began after a number of bad landings in parachute operations in service.

Service treatment records show that in June 1998, while participating in airborne operations, the Veteran had a hard landing, resulting in a concussion and neck pain.

As noted above, the Veteran's claim for service connection was initially denied as there was no evidence of a chronic disability; this finding was based on an August 1999 VA-contracted examination that found no abnormality on a left shoulder X-ray.  However, VA treatment records from 2006 showed diagnoses of left shoulder labrum tear.  

Dr. C.A.O., M.D., stated in June 2009 that the Veteran injured his left shoulder while in the military in 1998 and continued to have pain and discomfort in his shoulder and elbow.

In July 2010 a VA doctor, Dr. R.D., M.D., stated that the Veteran suffered from chronic left shoulder pain and possible labral tear.  He opined that this disability was aggravated by military service or was directly the result of military service when the Veteran suffered a bad fall post parachute training in June 1998; there was a recorded elbow X-ray that was taken at that time. 

The Board finds that the June 2009 and July 2010 statements are inadequate for adjudication purposes.  Namely, Dr. C.A.O. did not proffer an etiological opinion and provided no rationale for his statement.  Moreover, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  To this point, Dr. R.D. stated that the Veteran had "possible" labral tear.

Accordingly, the Board finds that the Veteran should be afforded a VA examination on remand to determine the nature and etiology of any left shoulder disability present during the pendency of this appeal.

Bilateral Knee Disability

The Veteran contends that service connection is warranted for a bilateral knee disability as related to his parachute operations in service.  

The Veteran was afforded a VA examination in December 2011 in which the examiner diagnosed chondromalacia patella and patellar tendinitis.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that intuitively parachute jumping has the potential to cause a myriad of musculoskeletal problems.  However, there was little in the Veteran's service medical records to suggest that he was seen with any frequency for any type of musculoskeletal complaints.  The examiner stated that there were no private treatment records to suggest ongoing knee issues, other than an addendum to an orthopedic shoulder note in April 2010 which mentioned the Veteran's knees as well.  The examiner stated that there was insufficient medical evidence to say that the chondromalacia and patellar tendinitis are related to service, either directly or by aggravation of a tibial tubercles and/or old Osgood-Schlatter's disease.

The Board finds that this opinion is inadequate for adjudication purposes.  First, the examiner appeared to base the negative opinion, in large part, on the lack of documentation of knee complaints in service.  The Board notes that lack of corroborating documentation of an in-service injury is not fatal to a service connection claim.  Although VA may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Accordingly, the Board finds that the Veteran should be afforded a VA examination on remand to determine the nature and etiology of any bilateral knee disability present during the pendency of this appeal.

Bilateral Hearing Loss

The Board recognizes that the Veteran was afforded a VA audiological examination in January 2012.  At that time, he did not meet VA requirements for a hearing loss disability under 38 C.F.R. § 3.385.  However, at the Board hearing, he testified that his hearing loss had increased in severity since this last examination.  In light of the Veteran's hearing testimony, and his conceded noise exposure in service, the Board finds that another VA audiological examination should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any left shoulder disability and bilateral knee disability present during the pendency of these appeals.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions. 

a.  The appropriate examiner(s) should identify all current left shoulder disabilities and bilateral knee disabilities found to be present.  This should specifically include notation of the aforementioned diagnoses of left shoulder labrum tear, chondromalacia patella, and patellar tendinitis.  The examiner(s) should also clarify if the Veteran had disabilities involving tibial tubercles and Osgood-Schlatter's disease during the pendency of the appeal.

b.  After reviewing the record and examining the Veteran, the appropriate examiner(s) should offer an opinion as to whether it is at least as likely as not that any diagnosed left shoulder disability and/or bilateral knee disability is related to the Veteran's active service, to include his service in parachute operations, with confirmed history of hard landings. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the absence of documented medical treatment or diagnosis in the service treatment records cannot serve as the sole basis for a negative opinion.

2.  Schedule the Veteran for an audiological examination to determine the nature and etiology of any diagnosed hearing loss.  A review of the entire record must be conducted.  Any indicated studies should be performed.  

If hearing loss is diagnosed, then the examiner is asked to render opinions as to the following, based on the examination and review of the record:

a.  whether it is at least as likely as not that the Veteran's hearing loss is related to service, to include his conceded noise exposure.  

b.  whether it is at least as likely as not that any diagnosed bilateral hearing loss is part and parcel of, associated with, and/or proximately due to, or caused by, the Veteran's service-connected tinnitus. 

c.  whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed bilateral hearing loss has been aggravated by the Veteran's service-connected tinnitus.  Aggravation means a permanent worsening beyond the disability's natural progression.  For any aggravation found, the examiner should state to the best of their ability the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the absence of documented medical treatment or diagnosis in the service treatment records cannot serve as the sole basis for a negative opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


